[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            APRIL 25, 2005
                             No. 04-12518
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                               CLERK
                       ________________________

               D.C. Docket Nos. 00-00386-CV-3-TMH-CSC,
                                94-00114-CR-E

ROCHESTER HOLSTICK,

                                                     Petitioner-Appellant,

     versus

UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.

                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                            (April 25, 2005)


Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Rochester Holstick appeals the district court’s order adopting the magistrate

judge’s report and recommendation and denying his 28 U.S.C. § 2255 motion to

vacate, set aside, or correct his sentence. We granted a certificate of appealability

on the following issue: “Whether the district court violated Clisby v. Jones, 960

F.2d 925, 938 (11th Cir. 1992) (en banc), by failing to address appellant’s claims

that his trial counsel was ineffective for not objecting to the testimony from

Deputy Mark Mitchell concerning a traffic stop?”

      Holstick argues that the district court violated Clisby by not addressing his

claim, among the many others, that his counsel was ineffective for failing to object

to the testimony of the arresting officer about the traffic stop leading to Holstick’s

arrest. In Clisby, we used our supervisory authority to require the district courts of

this Circuit to resolve all of a habeas petitioner’s claims for relief at one time,

regardless of whether the habeas petition is granted or denied. Id. at 935–36. We

also held that where a district court does not address all of the habeas petitioner’s

claims for relief, we “will vacate the district court’s judgment without prejudice

and remand the case for consideration of all remaining claims.” Id. at 938.

      The government admits that the magistrate judge did not address Holstick’s

claim that his counsel was ineffective for not objecting to the arresting officer’s

testimony. But, the government contends, citing our decision in Broadwater v.

                                           2
United States, 292 F.3d 1302, 1303–04 (11th Cir. 2002), that the district court is

permitted to summarily dismiss a habeas petitioner’s claim for relief so long as

there is a sufficient basis in the record for an appellate court to review the district

court’s decision.

      Here, however, the government concedes that the magistrate judge did not

address, summarily or otherwise, Holstick’s ineffective assistance of counsel

claim. Our own review of the magistrate judge’s report and recommendation

confirms that this specific ineffective assistance of counsel claim went unresolved.

Broadwater, therefore, does not apply.

      Accordingly, we find that the district court violated the Clisby rule. We

VACATE the district court’s order denying Holstick’s § 2255 motion and

REMAND for further proceedings consistent with this opinion.




                                           3